438 F.2d 123
UNITED STATES of America, Plaintiff-Appellee,v.Henry Grady WHITEHEAD, Sr., Armel Dayton O'Neal and LamarrC. Bailey, Defendants-Appellants.
No. 29498.
United States Court of Appeals, Fifth Circuit.
Feb. 4, 1971Rehearing Denied March 1, 1971Certiorari Denied May 17, 1971

See 91 S. Ct. 1667.
C. O. McMillan, Stephenville, Tex., for Whitehead and O'Neal.
Lamarr Carlysle Bailey, pro se.
W. E. Smith, Asst. U.S. Atty., Eldon B. Mahon, U.S. Atty., Frank C. McCown, Asst. U.S. Atty., Fort Worth, Tex., for appellee.
Appeals from the United States District Court for the Northern District of Texas; Leo Brewster, Judge.
Before JONES, BELL and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966